Name: Commission Regulation (EEC) No 1316/84 of 11 May 1984 correcting Regulation (EEC) No 900/84 fixing the monetary compensatory amounts and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5. 84 Official Journal of the European Communities No L 125/49 COMMISSION REGULATION (EEC) No 1316/84 of 11 May 1984 correcting Regulation (EEC) No 900/84 fixing the monetary compensatory amounts and certain coefficients and rates required for their application 900/84 (*) as regards the coefficients to be applied to certain monetary compensatory amounts fixed in advance in the sugar sector ; Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84, as last amended by Regulation (EEC) No 1 242/84 Q ; whereas a check has revealed an error in Regulation (EEC) No 900/84 ; whereas the said Regulation should therefore be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margin of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 1004/84 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products, and in parti ­ cular Article 7 thereof, Whereas Commission Regulation (EEC) No 1 121 /84 (*) has amended Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annex V to Regulation (EEC) No 900/84 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 12 May 1984. It shall apply from 10 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5. 1971 , p . 1 . (2) OJ No L 101 , 13 . 4 . 1984, p . 2. O OJ No L 132, 21 . 5 . 1983, p. 33 . (*) OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 108 , 25 . 4. 1984, p. 15 . ( «) OJ No L 92, 2. 4. 1984, p. 2. O OJ No L 121 , 7. 5 . 1984, p . 1 . No L 125/50 Official Journal of the European Communities 12. 5. 84 ANNEX ANNEX V SUGAR SECTOR Adjustments to be made pursuant to Article 7 of Regulation (EEC) No 855/84 to export refunds and monetary compensatory amounts fixed in advance from 10 May 1984 as a result of the supplementary standing invitations to tender as referred to in Regulations (EEC) No 1881/83 and (EEC) No 1883/83 Member State Coefficients of adjustment to be applied to monetary compensatory amounts fixed in advance Monetary coefficients to be applied to export refunds Germany Netherlands United Kingdom Denmark BLEU Ireland Italy France Greece 0,693878 0,448276 0,256410 0 0 0 0 0,480910 0 0,932 0,974 0,990 1,022 1,034 1,034 1,068 1,080 1,172'